UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IKEDO FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:13-cr-00111-H-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher F. Cowan, Columbus, Ohio, for Appellant.   Jennifer
P. May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ikedo Fields pled guilty pursuant to a plea agreement

to one count of conspiracy to distribute and possess with intent

to distribute cocaine, cocaine base, and heroin, in violation of

21 U.S.C. §§ 841(b)(1)(B), 846 (2012), and was sentenced to 144

months in prison.        Counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), conceding there are no non-

frivolous issues for appeal, but asking us to review whether

Fields’:        (1)   guilty     plea   is      valid;    and   (2)   sentence    is

reasonable.       The Government has declined to file a responsive

brief and Fields has not filed a pro se supplemental brief,

despite receiving notice of his right to do so.                          Finding no

error, we affirm.

              Because Fields did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11    hearing   is    reviewed    for   plain        error.     United   States   v.

Martinez, 277 F.3d 517, 524–27 (4th Cir. 2002).                    To demonstrate

plain error, a defendant must show:                   (1) there was error; (2)

the error was plain; and (3) the error affected his substantial

rights.       See United States v. McLaurin, 764 F.3d 372, 388 (4th

Cir. 2014).       In the guilty plea context, a defendant satisfies

this burden by showing a reasonable probability that he would

not    have    pled   guilty   but   for       the   district   court’s    Rule   11

omissions.      United States v. Massenburg, 564 F.3d 337, 343 (4th

                                           2
Cir. 2009). “Even when this burden is met, we have discretion

whether to recognize the error, and should not do so unless the

error    seriously    affects   the    fairness,      integrity      or    public

reputation of judicial proceedings.”              United States v. Aidoo,

670 F.3d 600, 611 (4th Cir. 2012) (internal quotation marks and

citation omitted).

             Our review of Fields’ Rule 11 hearing transcript leads

us to conclude that the district court substantially complied

with the mandates of Rule 11 in accepting Fields’ guilty plea

and that any omissions by the district court did not affect

Fields’ substantial rights.        Critically, the transcript reveals

that the district court ensured that the plea was supported by

an independent basis in fact, and that Fields entered the plea

knowingly     and    voluntarily      with   an      understanding        of   the

consequences.       United States v. DeFusco, 949 F.2d 114, 116, 120

(4th Cir. 1991).       Accordingly, we discern no plain error in the

district court’s acceptance of Fields’ guilty plea.

             We also discern no reversible error in the district

court’s decision to impose a 144-month sentence.              We review any

criminal      sentence,    “whether        inside,     just   outside,         or

significantly outside the Guidelines range,” for reasonableness,

“under   a   deferential    abuse-of-discretion         standard.”         United

States v. King, 673 F.3d 274, 283 (4th Cir. 2012); see Gall v.

United States, 552 U.S. 38, 51 (2007).               The first step in this

                                       3
review requires us to ensure that the district court committed

no    significant       procedural          error.         King,    673    F.3d    at     283.

Procedural errors include “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing        to     consider       the     [18    U.S.C.]      § 3553(a)

[(2012)]       factors,      selecting         a      sentence      based    on      clearly

erroneous facts, or failing to adequately explain the chosen

sentence—including         an    explanation          for    any    deviation      from    the

Guidelines range.”          Gall, 552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . [that] it has made before the district

court,    we    review     for       abuse    of    discretion”      and    will     reverse

unless we can conclude “that the error was harmless.”                                   United

States    v.    Lynn,      592       F.3d    572,    576    (4th    Cir.    2010).         For

instance,       if   “an     aggrieved         party        sufficiently       alerts     the

district court of its responsibility to render an individualized

explanation” by drawing arguments from § 3553 “for a sentence

different       than      the        one     ultimately        imposed,”       the       party

sufficiently “preserves its claim.”                        Id. at 578.       However, we

review unpreserved          non-structural            sentencing      errors      for   plain

error.      Id. at 576-77.                 And in the sentencing context, “the

third prong of the plain-error standard is satisfied if there is

a    non-speculative       basis       in    the    record     to   conclude       that    the

district    court      would     have       imposed    a    lower    sentence      upon    the

                                               4
defendant but for the error.”                         See McLaurin, 764 F.3d at 388

(internal quotation marks and citation omitted).

               If, and only if, we find the sentence procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed.           See United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).              When a district court imposes a sentence

that   falls     outside     of     the       applicable            Guidelines        range,      “we

consider whether the sentencing court acted reasonably both with

respect    to    its   decision         to    impose         such    a    sentence         and    with

respect    to    the   extent      of       the   divergence          from      the    sentencing

range.”        United States v. Hernandez–Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).              In conducting this review, we “must give

due    deference       to   the     district               court’s       decision          that    the

§ 3553(a)       factors,     on    a     whole,            justify       the    extent       of   the

variance.”      Gall, 552 U.S. at 51.

               We have thoroughly reviewed the record and conclude

that     the    sentence     is        both       procedurally            and    substantively

reasonable.        We find no error in:                         (1) the district court’s

calculation of Fields’ Guidelines range, including the career

offender designation; (2) the opportunities the court provided

Fields    and    his   counsel         to    speak         in    mitigation;          or    (3)    the

district       court’s      explanation               of    the      sentence         imposed      by

reference to Fields’ Guidelines range and the relevant § 3553(a)

factors.        See United States v. Chandia, 675 F.3d 329, 341–42

                                                  5
(4th Cir. 2012) (recognizing that a sentencing court is “not

required to provide a lengthy explanation or robotically tick

through § 3553(a)’s every subsection, particularly when imposing

a   below-Guidelines         sentence”)          (internal    quotation      marks    and

alteration omitted).          Finally, Fields’ below-Guidelines sentence

is presumptively substantively reasonable, see United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012), and we discern no basis

in the record to overcome this presumption.

            We have examined the entire record in accordance with

our   obligations       under      Anders    and     have    found     no   meritorious

issues for appeal.           Accordingly, we affirm the district court’s

judgment.        This court requires that counsel inform Fields, in

writing,    of    the   right      to   petition      the    Supreme    Court    of   the

United States for further review.                     If Fields requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Fields.                             We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the     materials       before   this    court    and

argument would not aid the decisional process.



                                                                                AFFIRMED



                                             6